NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey McIntyre on January 27, 2022.
The application has been amended as follows: 
Amend claim 1, line 6 as follows and ALLOW: “second oil, incompatible with the first oil or oils, chosen from non-volatilenon-phenylated silicone oils, non-volatile phenylated silicone oils comprising at least one dimethicone fragment, and their combinations, and”
ALLOW claim 3.
claims 4-7 and ALLOW.
ALLOW claims 9-10.
Cancel claim 11.
ALLOW claim 12.
Cancel claim 13.
Rejoin claims 14, 16-19 and 21 and ALLOW.
Cancel claim 22.
Reasons for Allowance
The claimed invention is drawn to an anhydrous cosmetic composition which is fluid at 25oC comprising (a) at least 2% by weight ethylcellulose; (b) octyldodecanol; and (c) at least 20% by weight non-volatile silicone oil.  The closest prior art is Rando et al (US 7,534,446; of record) which teach related anhydrous cosmetic compositions differing in element (c).  Although it would have been obvious to include said element based on the generic disclosure of Rando et al, the formulations of Rando et al are not fluid at 25oC, and it would not have been obvious that including/substituting said element would result in liquid formulations.  Furthermore, the instant Specification demonstrates that, although related formulations lacking element (c) can be formulated as a liquid, they are associated with transfer of color (Pages 47-48, Comparative Composition 7).  That the instantly claimed compositions are not associated with transfer of color is considered unexpected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611